DETAILED ACTION
In the Non-Final Rejection mailed 5/3/2021, claims 1-4 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 11/3/2021 has been entered:
Claims 1-4 are cancelled.
Claims 5-11 are active.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 was filed after the mailing date of the Non-Final Rejection on 5/3/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The amendment to the specification filed 11/3/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Line 3 of claim 5 should now say: “the [a] silencer;”.
Line 5 of claim 11 should now say: “another 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While apparatuses that retain silencers to muzzle devices with locking lugs are known, the limitations of independent claim 5 require structure and function that is neither taught, nor made obvious, by the closest prior art. 
The examiner notes that paragraph 7 of applicant’s written specification states that “[t]he term ‘muzzle device’ used herein refers collectively to flash suppressors, flash hiders and muzzle brakes which may be attached to the muzzle end of a firearm barrel, or which may be formed into the muzzle end of a firearm barrel”. The examiner additionally notes that paragraph 7 of applicant’s written specification states that “the terms ‘sound suppressor’, ‘suppressor’ and ‘silencer’ have the same meaning and are interchangeable, and should be interpreted to be a device attached to or attachable to a firearm which reduces the audible report of the firearm when it is used to discharge ammunition. 
Taking these definitions into consideration, independent claim 5 requires that (a) the muzzle device comprises a body, an axial slot formed into the body, a socket extending angularly from the axial slot, and an annular groove intersecting the axial slot, and that (b) the silencer comprises a back cap and a compression nut threaded to the back cap, the compression nut comprising a radially inwardly extending primary lug and the back cap comprising a radially inwardly extending secondary lug. Additionally, independent claim 5 requires that (a) the primary lug and the secondary lug are capable of simultaneously moving axially within the axial slot of the muzzle device and that (b) the secondary lug is capable of moving angularly within the annular groove of the muzzle device while the primary lug is retained stationary within the socket of the muzzle device. 
The claimed arrangement provides the benefit of enabling the primary and secondary lug to simultaneously enter the socket and the annular groove, respectively, via the axial slot with a single rotational motion by a user after simultaneously moving axially in the axial slot with a single axial motion by the user, thereby providing primary and backup locking of the silencer to the muzzle device. Further, because the primary lug and the secondary lug are not positioned on a single unitary component of the silencer and are instead positioned on the compression nut and the back cap, respectively, which are threaded together, the secondary lug can move angularly within the annular groove while the primary lug is retained stationary within the socket when the back cap is rotated with respect to the compression nut, which provides the benefit of optionally tightening and loosening the silencer with respect to the muzzle device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4 are cancelled. Claims 5-11 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641